DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 18.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 09/08/2022, 09/08/2022, 04/19/2022, 01/25/2022, 01/25/2022, 10/22/2021 and 06/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Drawings
The drawings are objected to because,
In Figs. 10A, 10B steps 1004 and 1012, there appears to be a typo, “…slower that the first speed…”. It should be replaced with “…slower than the first speed…”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUH (US 20170147432 A1) in view of WARE (US 20140173238 A1).

Re: Independent Claim 1, SUH discloses an apparatus (SUH Figs. 1 and 2), comprising:
a substrate (SUH Figs. 1, 2: the substrate that holds 140-1/240-1 thru 140-N/240-N memory devices), 
a host physical interface to memory (SUH Figs. 1, 2: 130), the host physical interface including connections for at least one memory channel, the connections for the memory channel including command/address (CA) connections, data connections (DQs), and ECC data/parity connections (ECC DQs) (SUH Figs. 1, 2);
wherein each sub-channel includes one or more data paths, each data path coupled to a respective data DQ or ECC DQ (SUH Figs. 1, 2).
SUH is silent regarding:
Multiple DRAM devices connected to form multiple sub-channels, each sub- channel including a respective portion of at least one DRAM device, wherein each DRAM portion is independently operable, and
wherein a bit width of each sub-channel, and independent operability of each DRAM portion, are configured to facilitate, via the host physical interface, error detection or correction, or both, of data in at least a single data path within a sub-channel.
WARE discloses:
Multiple DRAM devices connected to form multiple sub-channels, each sub- channel including a respective portion of at least one DRAM device, wherein each DRAM portion is independently operable (WARE Figs. 11, 12), and
wherein a bit width of each sub-channel, and independent operability of each DRAM portion, are configured to facilitate, via the host physical interface, error detection or correction, or both, of data in at least a single data path within a sub-channel (WARE Fig. 12 and at least ¶ [0080]).
SUH and WARE disclose memory storage systems. WARE in particular discloses independently controllable channels in an storage device so that individual channel based encryption as well as adjustment of timing variation for individual channels could be done. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the learnings of WARE to the memory storage devices taught by SUH for the purpose of providing an device with flexibility to control individual channels for timing variation and encryption (see e.g., WARE ABSTRACT).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
CHEN (US 20210132856 A1) discloses a non-volatile memory module in parallel architecture is described. It includes memory function and data storage function in a single module. It enables host system to use memory bus to access storage devices and to use the same memory command protocol for storage device access. The parallel architecture enables contents in memory devices and storage devices to be exchanged freely on module under the control of host memory controller to boost performance of computer and to retain data even if power to computer is shut off. The configuration of non-volatile memory module can be partitioned or expanded into multiple independent channels on module seamlessly with or without ECC supports.
Cadigan (US 20190171520 A1) discloses an aspect includes generating, within a first memory device of a memory system, a plurality of event-based information associated with activity in the memory system. The event-based information is stored in a reserved portion of the first memory device. The event-based information is provided to a memory controller of the memory system corresponding with an access of a memory row across a plurality of memory devices of the memory system associated with the event-based information.

Allowable Subject Matter
Claims 18-20 are allowed. 

Re: Independent Claim 18 (and its dependent claim(s) 19-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the multiple memory channels are DDR5-compatible memory channels, which includes 32 DQs and more than 4 ECC DQs; and
wherein the multiple DRAM devices are connected to form at least 18 sub-channels, and wherein each DRAM portion of the respective sub-channels is associated with up to 2 DQs or 2 ECC DQs of the memory channel; 

Claim(s) 2-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claims 3-17), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the memory channel is a DDR5- compatible memory channel, which includes 32 DQs and at least 4 ECC DQs; and wherein the multiple DRAM devices are connected to form at least nine sub-channels, of which memory cells of each sub-channel are independently addressable from memory cells of other sub-channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov